 In the Matter of EDWIN BELL COMPANYandUNITEDCONSTRUCTIONWORKERS,DIVISION OF DISTRICTNo. 150, UMWA,AND UNITED STEEL-WORKERS OFAMERICACase No. RE-53.Decided January 2, 1943Jurisdiction:cooperage manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition because of conflicting claims of rival organizations;contract held no bar to, when existence of original contracting union andidentity of its successor, if any, was matter of unresolved dispute betweenrival claimants ; election necessary.UnitAppropriatefor CollectiveBargaining:all production and maintenanceemployees, excluding foremen and salaried employees; stipulation as to.Mr. R. P. Owsley,of Pittsburgh, Pa., for the Company.Mr. Peter Ferrara,of Indiana, Pa.,Mr. Ralph L. Green,andMr.Leroy Thomas,of New Castle, Pa., for District 50.Mr. Robert E. Stipe,of Aliquippa, Pa., for the U. S. A.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the Edwin Bell Company, Pittsburgh,Pennsylvania, herein called the Company, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of the'Company's plant located at Beaver Falls, Pennsylvania,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before T. Lowry Whittaker, Trial Examiner.Said hearing was held at Beaver, Pennsylvania, on November 24, 1942.The Company, United Construction Workers, Division of DistrictNo. -50, UMWA, herein called District 50, and United Steelworkersof America, herein called the U. S. A., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.46 N. L.R. B, No. 74.619 ..620DECISIONS OF NATIONAL LABOR RELATIONS. BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Edwin Bell Company is an Ohio corporation engaged, at severalplants located in the Pittsburgh, Pennsylvania, area, in the generalcooperage business.The Company's plant located at Beaver Falls,Pennsylvania, is the only plant involved in this proceeding.Duringthe first 6 months of 1942, the Company purchased raw material con-sisting of keg and barrel staves and heading; steel, wood, and ironhoops; staples, nails, tacks, cleats, and head liners, valued at approxi-mnately $279,691, 78 percent of which was purchased outside the Stateof Pennsylvania.During the same period the Company manufacturedand sold finished products valued at approximately,$624 723, 17 per-cent of which was sold and transported to purchasers outside the Stateof Pennsylvania.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE,ORGANIZATIONS INVOLVEDUnited Construction Workers, Division of District No. 50, UMWA,is a labor organization admitting to^ membership employees of theCompany.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about September 17, 1942, the U. S. A. notified the Companythat it represented a majority of the employees in the alleged appro-priate unit, and requested recognition as bargaining representativefor such employees.The Company refused to recognize the U. S. A.because of the conflicting claims of District 50.On March 18, 1942, Local 262, United Construction Workers Organ-izing Committee, C. I. 0., herein called the U. C. W. O. C., entered intoa bargaining contract with the Company. On April 11, 1942, the con-tracting parties executed a supplement to this contract which providedthat the original agreement was to remain in effect until April 14, 1943,and that all employees covered by the contract must be members ofthe U.,C. W. O. C., and new' employees must become members within30 days of the date they were employed. Section XIV of the originalcontract provides that either party may, on 10 days' written notice, re- EDWIN BELL COMPANY621quest a conference for the purpose of changing the terms and condi-tions of the agreement, and further, that, if the parties have not reachedan,agreement within 20 days from date such notice is given, the con-tract is automatically terminated.The supplement`of April 11, 1942,did not affect this clause.Thereafter, on May 29, 1942, the Policy Board of the U. C. W. O. C.passed a resolution to withdraw from the C. I. O. and affiliate withDistrict 50, United Mine Workers of America.On June 4, 1942, Dis-trict 50 entered into an agreement with the Policy Board of the U. C.«T.O. C. to affiliate the U. C.W.O. C. with District 50, thereby creatingUnited Construction Workers Division of District 50, United MineWorkers of America.On June 11, 1942, after the new affiliation, ameeting of a number of U. C. W. O. C. locals was held at Indiana,.Pennsylvania, at which a resolution was passed affirming the actiontaken by the Policy Board, and it was decided that said resolutionshould be referred to the locals for their approval or rejection. Local262 was not represented at the Indiana meeting, nor has it at any tinme^since approved the action taken by the Policy Board.On June 12'1942, the C. I. O. Executive Board advised the officers of the U. C. W.O. C. that their autonomy was dissolved.On June !5,194112, the Com-pany and District 50 executed a rider to the above contract purportingto. substitute District 50 for the U. C. W. O. C. as a party to the con-tract.On September 1, 1942, the members of Local 262, by resolution,voted to withdraw from District 50 and to affiliate with the U. S. A.Local 262 continued to _pay membership dues to District 50 throughOctober 1942, because of the afore-mentioned closed-shop provision inthe contract between the Company and the U. C. W. O. C.District 50 contends that it is the successor to the U. C. W. O. C. andas successor is entitled to bargaining rights under the afore-mentionedcontract.District 50 further contends that said contract constitutesabar to a, present determination of representatives.The U. S. ' A.argues that the contract is not a bar because the members of Local 262had no voice in the afore-mentioned change in affiliation of theU. C. W. O. C. from the C. I. O. to District 50.The U. S. A. furthercontends that the members of Local 262 have indicated by the reso-lution dated September 1, 1942, their desire to withdraw, from Dis-trict 50 and to affiliate with the U. S. A.The Company merely desiresthat conflicting claims of District 50 and U. S. A. be resolved.The conflicting claims of District 50 and the U. S. A. lestablishthat there,is an unresolved doubt with respect to the identity ofthe labor organization which is the real successor to the U. C. W. O. C.and which the employee's of the Company in the unit hereinafter foundappropriate desire to represent them.Under ' such circumstances, 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor reasons we have stated in similar cases,' we find that the contractbetween the U.^ C. W. O. C. and the Company, which expires April15, 1943, does not constitute a bar to the ' present determination, ofrepresentatives and we shall resolve the dispute, which has arisen,by an election by secret ballot.A statement of the Regional Director introduced in evidence atthe hearing indicates that the U. S. A. represents a substantial num-ber of employees in the unit hereinafter found appropriate.'We find that It question affecting commerce has arisen concerningthe representation of employees of the Beaver Falls, Pennsylvania,plant of the Company within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, at its BeaverFalls, Pennsylvania, plant, excluding foremen and salaried employees,,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES 'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in"the' appropriate unit %vho were employed during the pay-roll period immediately preceding the date of the .Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyISeeNatter of Bliss Properties,Park Road Co,Inc, Arthur L Bliss and Janies McD SheaandUnited ConstructionWorkers, Divicionof Distr:ot 50, UnitedMineWorkers of America,et at,45 N L R B 136;Matter of National LeadCo andUnited Gas, CokeifChemicalWorkers of America,et at,45 N L R B 182, and cases cited therein8The Regional Director's statement states that the U S A. Submitted to him 21 applica-tions for membership cards,20, of which appear to bear genuine signatures of persons whosenames are on the Company'spay roll of September IT. 1942,which pay roll contains 23names of persons in the appropriate unit.District 50, although requested,submitted no : uthorizationcards to theRegional Director,nor to the Trial Examiner,but-based its representation claim on its alleged contract withthe Company. ' EDWIN BELLCOMPANY623DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the Edwin BellCompany, Pittsburgh, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days,from the date of this Direction, under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III,Section 10,of said Rulesand Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnitedConstructionWorkers,DivisionofDistrictNo.50,UMWA, or by the UnitedSteelworkers of America,for the purposesof collective bargaining, or by neither.